cca-02191123-16 id uilc number release date from --------------------- sent friday date am to -------------------- cc ----------------------------------------- subject case advice legend taxpayer ------------------------ ----------------------- firm -------------------- brand names ----------------------------------------------------------------------------------------- hi -------- you sent me an email requesting my views on a sec_199 case related to taxpayer that was made in a presentation by firm and provided me with facts and taxpayer’s position summarized below issue whether taxpayer can claim a portion of gross_receipts derived from the sale of its products which are manufactured produced grown or extracted mpge outside of the united_states are domestic_production_gross_receipts dpgr from advertising income under sec_1_199-3 conclusion taxpayer’s gross_receipts derived from the sale of its products are non- dpgr none of the gross_receipts derived from the sale of its products are advertising income under i ii a facts taxpayer is a specialty retailer of private branded casual-to-dressy clothing intimates accessories and non-clothing gift items collectively products under certain brand names taxpayer makes its products available to customers in us and international retail stores through its website and via telephone through call centers for its catalogs the mpge of the physical products is outside of the united_states taxpayer claims to be the manufacturer of its catalogs mailers and other similar printed publications hereinafter print media in the us based on the benefits_and_burdens_of_ownership during the manufacturing of the printed media by third party contractors taxpayer did not sell any print media to third parties taxpayer distributed the print media free of charge to existing customers neither did taxpayer sell advertising to third parties for inclusion in the print media it distributed the print media included only advertising for taxpayer’s own brands thus there is no advertising revenue associated with the print media taxpayer’s position taxpayer expects to claim a sec_199 deduction for its print media based on the argument that advertising is a component of the clothing and accessories it sells taxpayer argues that through its marketing and production teams taxpayer develops and produces these printed media eg catalogs mailers and other similar printed publications for each of taxpayer’s brand names taxpayer produces these items in order to drive traffic to its stores and websites encourage repeat sales and foster customer loyalty taxpayer’s price point for its products sold through taxpayer’s network is established to drive a profit on the various underlying components including the goods being sold and the related print media which is designed to cover storefront overhead costs cogs media production_costs sg a etc taxpayer believes that it is the manufacturer of its printed media and that it has the benefits_and_burdens_of_ownership during the entire manufacturing process including the printing process typically provided by third party contractors therefore taxpayer believes that its advertising revenues generated from the disposition of its manufactured printed media which is included in the sales_price of its goods sold in its stores and online is qualified under sec_1_199-3 per the taxpayer the price of taxpayer’s retail goods includes a component for the printed media produced including a profit mark-up taxpayer claims that its printed media campaign is responsible for driving a portion of its sales taxpayer claims it is able to identify of its incremental sales associated with its catalogs mailers and other printed media the taxpayer asserts that the regulations provide that the taxpayer must apply federal_income_tax principles to determine whether a transaction is in substance a lease rental license sale exchange or other_disposition the gross_receipts of which may constitute dpgr based on the functional_analysis interviews with taxpayer’s personnel it was determined that taxpayer’s major qualified revenue stream relates to its print media taxpayer uses a sophisticated marketing and data analysis software to track its customers’ buying habits and impacts of its various mailings catalogs mailers or other printed media called ------ currently taxpayer is able to track of all sales through the use of ------ ------ is a leader in ----------------------- software and serves and allows its customers to transform raw data into information that businesses can use to improve customer relationships ------ is used by a large number of retailers for this purpose based on ------------------- taxpayer is able to specifically identify incremental sales associated with their printed media catalogs mailers and other printed media the ------ system is also tied into their erp system and they can track the actual cogs associated with these sales and the actual cost of the printed media that is driving the sales ie their system can produce gross margin from the various printed media campaigns firm determined taxpayer’s domestic_production_gross_receipts by obtaining the incremental sales for the following taxpayer brands -------------- -------------------------- because -------------------- only recently implemented a rewards program the brand does not use the ------ software for this reason firm was unable to obtain ----------------------- incremental sales however as --------------------------- sales are almost wholly driven by catalog sales firm obtained and use ----------------------- net sales analysis it is inappropriate for taxpayer to characterize any gross_receipts derived from the sale of its products as dpgr from advertising income under sec_1 i ii a or any other sec_199 rule taxpayer’s products are mpge outside of the united_states and therefore gross_receipts from the sale are non-dpgr the rules relating to deriving dpgr from advertising income are not applicable in this situation sec_1_199-3 provides the general_rule that gross_receipts from the disposition of qualifying_production_property qpp do not include advertising income the exception in sec_1_199-3 for tangible_personal_property a type of qpp is limited to certain printed publications and only applies to advertising income from advertisements placed in those media for example the exception allows a newspaper producer that meets all sec_199 requirements with respect to the newspaper to treat gross_receipts derived from people businesses placing advertisements in the newspaper as derived from the disposition of the newspaper and dpgr see example of sec_1_199-3 thus the exception in sec_1_199-3 only applies when a taxpayer that has mpge a printed publication and meets all other sec_199 requirements derives gross_receipts from someone advertising in such printed publication-and not when a taxpayer derives gross_receipts from the sale of a product it advertises in this case no one is paying taxpayer to have an advertisement placed into taxpayer’s printed media taxpayer argues part of the gross_receipts from the sale of its products should be treated as advertising income under sec_1_199-3 because taxpayer’s advertising increases its sales the fact that advertising your products increases your sales is of no consequence when applying sec_1_199-3 for this rule to be relevant taxpayer’s customers have to pay to advertise in taxpayer’s print media that is not happening when they buy a product taxpayer’s argument is a misapplication of the rules in sec_1_199-3 taxpayer’s products are mpge outside of the united_states and the gross_receipts from their sale are non-dpgr ----------------------- -------------- ------------------
